El Juez PresideNte Señor del Toro,
emitió la opinión 'del tribunal.
Mercedes y Severiana Díaz interpusieron una demanda, de desahucio en la Corte de Distrito de Humacao contra To-más Morales. En ella alegaron, en resumen, que eran due-ñas de una finca rústica de cuatro cuerdas situada en San. Lorenzo, barrio Quebrada Adentro, lindante al norte con Felicita Gómez, al sur, quebrada de por medio, con la Su-cesión Vilá, al este con Angel Buenomo y al oeste con Pablo Calderón, y que el demandado sin título o derecho alguno, en precario, ocupaba dicha finca y se negaba a dejarla a la libre disposición de las demandantes.
El demandado contestó negando “general y especial-mente todos y cada uno de los hechos esenciales de la de-manda” y alegando además como “materia nueva constitu-tiva de oposición y defensa” en resumen que las demandan-tes siguieron contra Pedro Juan Gómez y otro en la propia, corte de distrito un pleito de injunction para retener la po-sesión de la finca de cuatro cuerdas de que se trata y ob-tuvieron una sentencia favorable fundada en una opinión en la cual el juez sentenciador declaró que: “La prueba ha demostrado, como se alega en la contestación, que la finca de cuatro cuerdas descrita en la demanda forma parte de la de seis cuerdas descrita en la contestación; ’ ’ que para hacer efectiva la condena en costas las dichas demandantes embar-garon “como de la propiedad de Pedro Juan Gómez la finca de seis cuerdas que incluye la de cuatro”, a saber: rústica de seis cuerdas, en San Lorenzo, barrio Quebrada, lindando' al norte y este con Angel Buonomo, al sur con la Sucesión Vilá y al oeste con Pablo Calderón, estando por lo tanto dichas demandadas impedidas de alegar que la dicha finca Ies' pertenece en todo o en parte; que la finca embargada se subastó adjudicándose a Gumersindo Viera quien autoriza al demandado para que quedara en la posesión de la misma *75a su nombre, siendo por tanto la posesión del demandado legitima y no en precario.
Al comenzar la vista las demandantes pidieron que se dictara sentencia sobre las alegaciones. La corte pospuso la resolución de dicha moción para después que se practicara la prueba y practicada ésta la declaró sin lugar y desestimó la demanda por entender que se trataba de un caso que no era propio para ser resuelto mediante el juicio sumario de desa-hucio. Contra esa sentencia interpusieron las demandantes el presente recurso de apelación.
 Señalan las apelantes como primer error el cometido a su juicio por la corte al negarse a dictar sentencia por el mérito de las alegaciones.
Al discutir dicho error comienzan criticando la costum-bre que dicen que existe en las cortes de distrito y que se si-guió en este caso de posponer la resolución de cuestiones como ésta para después de practicada la prueba. Es mejor práctica, en verdad, decidir el problema sin oír la evidencia. Todo está ante la cprte a virtud de las alegaciones y el pleito puede quedar definitivamente resuelto sin pérdida para la justicia, de una manera más sencilla y con ahorro del tiempo de las partes y la corte.
Entrando en la discusión del error, sostienen las ape-lantes que el demandado no pudo en su contestación hacer como hizo una negación general y especial de todos y cada uno de los hechos esenciales de la demanda y, después de alegar algunas cuestiones impertinentes, admitir como ad-mitió que las demandantes estaban en posesión de la finca de cuatro cuerdas y que el demandado ocupaba la misma. Las apelantes invocan en apoyo de su contención el caso de Somonte v. Mimoso, 27 D.P.R. 398.
No puede negarse que la decisión de Somonte v. Mimoso, supra, guarda relación con este caso, pero a nuestro juicio no es enteramente aplicable.
En el caso de Somonte se trataba de un injunction para recobrar la posesión. Sólo,- pues, la cuestión de posesión. *76estaba envuelta. T la contestación fue redactada en forma tan evasiva que no podía llegarse a otra conclusión que no fuera a la de que admitía los .hechos alegados en la demanda.
Aquí se trata de un juicio de desahucio. La demanda se basa en que el demandado ocupa la finca en precario. El' de-mandado niega tal hecho en su contestación, y luego, como materia nueva, sostiene que la finca a que se refiere la de-manda forma parte de otra de mayor extensión que fue ad-quirida por otra persona en pública subasta, estando el de-mandado en posesión a nombre de esa otra persona.
A nuestro juicio no hay contradicción. La posesión puede tenerse en varios conceptos. Se puede negar como se negó la posesión precaria y a la vez alegar como se alegó la posesión a nombre del dueño, persona distinta de las de-dandantes.
Siendo esto así, no vemos que la corte cometiera el error que le atribuyen las apelantes.
Los errores 2, 3 y 4 se refieren a los cometidos por la corte a juicio de las apelantes al admitir como prueba la opinión de la propia corte en el caso No. 10073 seguido por Mercedes y Severiana Díaz contra Pedro Juan G-ómez y otro sobre injunction, el mandamiento de posesión librado por el secretario en el dicho caso y el acta de la subasta llevada a efecto en el mismo.
Las demandantes haciendo siempre constar que se man-tenían en la posición que adoptaron al pedir que se fallara el pleito sobre las alegaciones, se opusieron a la admisión de los indicados documentos, en cuanto a la opinión, porque no era la sentencia; en cuanto al mandamiento, porque era nulo ya que la corte no podía dictar mandamiento de pose-sión en un pleito en que no se trataba de la ejecución de una hipoteca, y en cuanto al acta de subasta, porque por ella no podía destruirse el título de las demandantes a las cuatro cuerdas ni cabía traer a este pleito de desahucio una cuestión de confusión de colindancias.
Tanto la opinión como el mandamiento y el acta forma-*77ban parte como se ha dicho de los autos del pleito No. 10073 tramitado en la propia Corte de Distrito de Hnmacao.
Cuando la parte demandada introdujo dichos documentos como prueba, ya la parte demandante había introducido en evidencia una certificación de la orden de la corte aprobando el expediente de dominio promovido por Mercedes Díaz et al. que se encontraba en el dicho pleito No. 10073, tres recibos de contribuciones que formaban parte de los mismos autos, y la sentencia resolutoria del pleito.
Siendo esto así, no vemos que la corte de distrito co-metiera error al admitir como prueba la opinión que funda-mentaba la sentencia presentada y dos constancias más del propio pleito que guardaban relación con los hechos alega-dos por el demandado en su contestación. Una cosa es la admisión de un documento y otra la fuerza probatoria que deba reconocerse o darse al mismo al resolver el litigio.
El quinto error señalado se formula así: “La sentencia es contraria a la prueba y la corte erró en la apreciación de la misma. ’ ’
Parece conveniente transcribir los párrafos que siguen de la opinión en que se basa la sentencia recurrida:
“Entrando en el fondo de esta cuestión y examinando la prueba presentada por el demandado, aparece que existe una controversia, no de ahora, sino de hace algún tiempo, sobre si la finca descrita de cuatro cuerdas está comprendida dentro de la otra finca de 'seis cuer-das que pertenecía primeramente a Pedro Juan Gómez y hoy a virtud de la subasta llevada a cabo, es de la propiedad de Gumer-sindo Viera.
“No queremos entrar a discutir la fuerza legal que podría darse en este caso a las manifestaciones hechas por el Juez en su opinión en el caso de Injunction anterior, pero de cualquier modo ello sienta una fuerte presunción en favor de los derechos aquí discutidos y levanta a la vez de una manera clara y evidente la cuestión de un verdadero conflicto de títulos entre las parte's litigantes en el pre-sente pleito.
“Y es constante doctrina de nuestra Corte Suprema ‘que cuando las alegaciones de un demandado no están desnudas de toda prueba, existiendo un principio de evidencia que aunque aparente, indica que *78su pose'sión no es la de precario sino de dueño, se levanta un con-flicto que ba de ventilarse en los amplios trámites de un juicio ordi-nario y no dentro de los estrechos límites del procedimiento sumario de desahucio. Torres et at v. Pérez, 18 D.P.R. 573; Gandía v. Cabán, 22 D.P.R. 833; Casanovas y Co. v. Ramírez, 25 D.P.R. 625; Nazario v. Almodóvar et al., 26 D.P.R. 329; Sucesión Colón v. Colón et al., 27 D.P.R. 87; Fajardo Sugar Co. v. Torres, 27 D.P.R. 364; Andino v. Canales, 27 D.P.R. 282; y Rosado et al. v. Delgado, 28 D.P.R. 91,' no reportados aún.”
Las apelantes sostienen que habiendo aportado un título inscrito a las cuatro cuerdas y una sentencia que declaró su derecho a la posesión (caso 10073 sobre injunction) no se explican cómo pudo dictar el juez la sentencia que dictó.
Son, pues, las propias demandantes las que invocan a su favor la sentencia en el caso de injunction y no puede pres-cindirse del hecho de que tal sentencia se basa en una opi-nión en que si bien se reconoce el derecho posesorio a las demandantes se consigna que la prueba demostró que la finca de cuatro cuerdas formaba parte de la de seis.
Si se comparan las descripciones de ambas fincas se verá que- radican en la misma municipalidad, en igual barrio y que tres de sus colindancias son idénticas.
La evidencia testifical de las demandantes consistió en las declaraciones de Gregorio Alamo y de Mercedes Díaz, una de las propias demandantes. Ambos testigos incurrieron en contradicciones al describir la finca de cuatro cuerdas y am-bos aseguraron que el demandado había sido puesto por las demandantes al cuidado de la finca.
Declaró el demandado y negó tal hecho asegurando a su vez que había sido puesto al cuidado de la finca primero por su anterior dueño el demandado en el pleito sobre injunction Pedro Juan Gómez y luego por Gumersindo Viera su actual propietario. Dijo que ni siquiera conocía a ias demandantes. El otro testigo que declaró por la parte demandada fue su abogado J. C. Rivera. En resumen dijo: que a nombre de su cliente Pedro Juan Gómez inició una acción de desahucio contra Gregorio Alamo y al celebrarse la primera compare-*79cencía el demandado ofreció como prueba un expediente de dominio a favor de Mercedes y Severiana Díaz, el mismo ex-' pediente relacionado con el pleito 10073, y él ofreció otro expediente de dominio a favor de Gómez inscrito en el regis-tro con anterioridad al de las Días. Trató entonces de bacer referencia a lo que le dijo el juez de distrito, no pudo declarar y terminó manifestando que apareciendo un conflicto de títu-los, desistió del desahucio. Que entonces fué que las deman-dantes iniciaron el pleito de mjunction para retener la pose-sión que fué ganado por ellas condenándose a Gómez a pagar las costas. Se opusieron las demandantes a que siguiera de-clarando “porque ésa es más bien una relación de los hechos que aparece de los autos, y eso no se pudo traer aquí por-prueba testifical.” Surgió un incidente y no continuó en su relación el testigo. Terminó diciendo que el demandado To-más Morales estaba en la finca primero puesto por Gómez y después por Viera.
Siendo esto así, tampoco erró la corte, a nuestro juicio, al apreciar la prueba. La corte no decidió que las deman-dantes no fueran dueñas de la finca de cuatro cuerdas, ni que dicha finca estuviera dentro de la de seis, sino que exis-tía un conflicto de títulos que no debía resolverse en el su-mario procedimiento de desahucio. Y que el conflicto existe es aparente.

Bebe confirmarse la sentencia apelada.